Biddle, C. J.
— The complaint of Levi Isenhour, against Aaron Isenhour and Reuben Isenhour, alleges the following facts:
That, on the 12th day of September, 1870, Aaron Isenhour and Reuben Isenhour were indebted to Michael Hymen and Leonard Hymen by a promissory note executed by them to Charles E. Rosenthal, and by him, before that time, assigned to the Hymens, which note was dated November 8th, 1869, and was for the payment of two hundred and forty-two dollars and eighty cents, waiving, etc.; that, on the 12th day of September, 1870, the Hymens obtained judgment against Reuben Isenhour on ■said note, before William L. Russell, a justice of the peace ■ of said county, for the sum of two hundred and twenty-nine dollars and ninety cents, upon which judgment the plaintiff, Levi Isenhour, became replevin bail, a transcript of which judgment was filed in the clerk’s office of the -circuit court; that, by reason of the non-payment of said judgment by the defendant therein, the said Levi Isen'hour was compelled to and did pay the same, which sum has never been repaid to him.
Aaron Isenhour demurred to the complaint, upon the •ground that it did not show facts sufficient to constitute ra cause of aetiou. His demurrer was- sustained, and he had judgment for his costs.
There is no error in this ruling.' The complaint does not show any cause of action against Aaron Isenhour. The judgment was against Reuben Isenhour, and not against Aaron Isenhour; Levi Isenhour was replevin hail for Reuben, and not for Aaron, and was no party to the note on which the judgment was rendered. He was under no obligation to pay money for Aaron Isenhour; and, if he has voluntarily paid money which enured to *480Aaron’s benefit, without his request, expressed or implied, no contract will arise out of the facts, which will make him liable. Chrisman v. Long, 1 Ind. 212; Shirts v. Irons, 28 Ind. 458; Stedman v. Boone, 49 Ind. 469.
The judgment is affirmed, at the costs of the appellant.